Title: Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje to John Adams, 16 February 1784
From: Willink, Van Staphorst, and De la Lande & Fynje
To: Adams, John


        
          Sir
          Amsterdam 16 Feb. 1784
        
        We have received your most honour’d Favour in answer to our Letter of Saturday, and observe with pleasure, that after having weighed our Reasons, and considered our advice Your Excellency thinks it most prudent to agree upon the Terms we have proposed.

In consequence of this authorization we have this day accepted the Engagement of the undertakers for a Million, however on condition that we shall open the Subscription for two Millions, and we are in hopes that encouraged by the aprobation of the Public on the Plan, the Undertakers will in a few time ask for the remainder, or at least that before the last drafts become due the money will enter into the Cash.
        We don’t hope that any body in America will blame your Excellency. If you are obliged to Subscribe to more heavy Terms than you think to be reasonable, you have not done it without endeavouring before to make better conditions, and it is clear that no body could have made better ones. It is allways a merit to have prevented the charges and dishonour attending the return of the Bills.
        We intend to send your Excellency next wednesday the printed Plans, and to entertain you more fully about the principal Bond, as soon as will be possible. In the meanwhile we have the honour to remain with Respect / Sir / Your most humb. & Obed. Servts
        
          Wilhem & Jan WillinkNics. & Jacob van Staphorstde la Lande & fÿnje
        
      